     Case 5:20-cv-00236-AGR Document 19 Filed 02/26/21 Page 1 of 1 Page ID #:1319




1
2
3
4
5
6
7
8
                             UNITED STATES DISTRICT COURT
9
                            CENTRAL DISTRICT OF CALIFORNIA
10
11   RAHIM R. D.,                            )     CASE NO. EDCV 20-236-AGR
                                             )
12                           Plaintiff,      )
                                             )     JUDGMENT
13               vs.                         )
                                             )
14   NANCY A. BERRYHILL, Acting              )
     Commissioner of Social Security,        )
15                                           )
                             Defendant.      )
16                                           )
17
18         IT IS HEREBY ADJUDGED that the decision of the Commissioner is reversed,
19   and the matter is remanded for the payment of benefits.
20
21
22   DATED: February 26, 2021
                                                    ALICIA G. ROSENBERG
23                                               United States Magistrate Judge
24
25
26
27
28
